Citation Nr: 0722072	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 1963 
and from January 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO).  

In a December 2002 rating decision, the RO denied a claim for 
service connection for Diabetes Mellitus, and the veteran 
appealed that denial.  In a March 2003 rating decision, the 
RO also denied claims for service connection for an eye 
condition secondary to Diabetes Mellitus, and for left and 
right ear (bilateral) hearing loss and tinnitus.  The veteran 
appealed from those denials.
 
During the appeal, however, in a November 2006 rating 
decision the RO granted service connection for hearing loss 
of the left ear; tinnitus; and for bilateral diabetic 
retinopathy with status post laser surgery (eye condition).  
Therefore, these claims are no longer before the Board on 
appeal.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1961 to July 1963 and from January 1964 to November 1967.
 
2.  On May 31, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  In a statement received on May 
31, 2007, the appellant has withdrawn this appeal.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


